Exhibit 10.3
Amended and Restated Outside Director Compensation Program
QSI Directors’ Compensation for FY2011

                                      Employee   Independent   Nominating and
Compensation   Audit Committee and     Director   Director   Committee Chairman
  Board Chairman
Base Compensation
  $ 0     $ 80,000     $ 92,500     $ 100,000  
Restricted Common Stock Grant Shares
    0       1,000       1,250       1,250  

Notes:

  1.   In preparing this Board of Directors compensation structure, the
Compensation Committee reviewed various data about current practices in light of
the Company’s specific situation. Such data included company peer group
comparisons and various best practices sources including board-related
publications.   2.   Meeting attendance is expected to be at or near a 100%
level.   3.   Pay Tiers: Tier 0 pay for Directors who are full-time employees,
Tier 1 for Directors who do not chair committees, Tier 2 for Nominating and
Compensation Committee Chairmen, and Tier 3 for Audit Committee and Board
Chairman. Chairmen of other committees are paid at the highest tier otherwise
eligible, according to the specifically named functions above. All Directors are
only paid at one tier, which is their highest eligible tier.   4.   Each
Director is to be awarded shares of restricted common stock upon election or
re-election to the Board. The shares will be issued according to the standard
form of the Company’s approved Restricted Stock Agreement and will carry a
restriction requiring that they vest in 2 equal installments over 2 years on the
annual meeting dates of the shareholders. Grant shares vesting accelerates if a
director is terminated early or not re-elected to the board. There will be a pro
rata granting of restricted stock for directors electing to serve less than a
full year. Grant shares must be held for at least two years from the initial
grant date. No voting or dividend rights apply to such shares until vested.   5.
  All board members must acquire a minimum of 1,000 shares of the Company’s
common stock on the open market, which must be retained as long as they are a
director. New directors have 9 months in which to acquire such common stock.  
6.   Compensation shall be paid quarterly. Board members shall be paid at the
highest eligible tier according to their roles, but not on multiple tiers.

 